— ■ Order modified by providing only that the defendants, appellants, on demand exhibit to 'the receiver whenever required by him all leases, agreements and memoranda relating to the renting, letting or demising of any and all of the apartments on the premises which are the subject of the present action, and that the receiver be permitted to take copies thereof, if he so desires, and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Dowling, P. J., Merrell, Finch, MeAvoy and Proskauer, JJ.